May 3, 1912. The opinion of the Court was delivered by
This is an action by the plaintiff for "the sum of fifty dollars, penalty for failing to trace and inform in regard to package shipped over defendant's line on December 15, 1910." Judgment was obtained for *Page 381 
the loss of the package and a subsequent action was brought for the penalty under the act of the General Assembly of South Carolina, 1910, page 717.
The action was brought in the magistrate's court, where judgment for the penalty was obtained. The defendant appealed to the Circuit Court. The Circuit Court sustained the magistrate, and the defendant again appealed to this Court.
Mrs. C.E. Meetze lives in Columbia, S.C. and shipped a parcel from that place by express to Mrs. B.F. Cantey at Williston, North Dakota.
This is unquestionably within the law that governs interstate commerce. The regulation of interstate commerce is within the control of the Federal Government, and when it undertakes to regulate a matter of interstate commerce its regulations are exclusive. Where shipments passed through the hands of several carriers, it was always hard, and sometimes impossible, in case of loss or damage, for the shipper to fix the responsibility. In order to remedy this evil, Congress adopted what is known as "the Carmack Amendment" in 1906, whereby it is provided: "That any common carrier, * * * receiving property for transportation from a point in one State to a point in another State, shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage or injury to such property caused by it or any common carrier, railroad or transportation company to which such property may be delivered, or over whose line or lines such property may pass, and no contract, receipt, rule or regulation shall exempt such common carrier, railroad or transportation company from liability hereby imposed: Provided. That nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing law." Supplement U.S. Statutes 1909, 1166. *Page 382 
The State statute, under which this action was brought, was passed subsequently and cannot be included in the proviso.
The State statute of 1910 affords the means of answering the question in intrastate shipments — Who is liable?
The Federal statute in interstate shipments answers the question before it is asked. It says the receiving carrier is liable.
The first exception is sustained.
The first exception being sustained, the other questions do not fairly arise.
The judgment of this Court is that the judgment of the Circuit Court is reversed and the case dismissed.
MR. CHIEF JUSTICE GARY concurs.